Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BERNARD T. ANDERSON BEY AND TEAM
ZENITH PLATINUM STATUS, INC.,

Piaintiffs,
1:21-CV-3314 (PAE)
-against-
ORDER OF DISMISSAL WITH
ROC NATION, LLC, SEAN C. CARTER, LEAVE TO REPLEAD

CORPORATE CREATIONS NETWORK, INC, AND
LIVE NATION ENTERTAINMENT, INC.,

Defendants.

 

 

PAUL A. ENGELMAYER, United States District Judge:

Plaintiff brings this pro se action, for which the filing fees have been paid, alleging that
defendants violated his rights. For the reasons set forth below, the Court dismisses plaintiffs
claims, but grants plaintiff leave to replead valid federal claims against defendants within 30
days of the date of this order.

STANDARD OF REVIEW

The Court has the authority to dismiss a complaint, even when the plaintiff has paid the
filing fees, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants
Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17
(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss
frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG yv. Marathon
Oil Co., 526 U.S. 574, 583 (1999). Moreover, the Court “has the power to dismiss a complaint
sua sponte for failure to state a claim,” Leonhard v. United States, 633 F.2d 599, 609 n.11 (2d
Cir. 1980), so long as the plaintiff is given notice and “an opportunity to be heard.” Thomas v.
Scully, 943 F.2d 259, 260 (2d Cir. 1991) (per curiam); see also Perez v. Ortiz, 849 F.2d 793, 797

(2d Cir. 1988); Wright & Miller, Federal Practice and Procedure § 1357, at 301 & n.3. The

 

 
Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 2 of 8

Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72
(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v.
Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations
omitted) (emphasis in original).

Although pro se litigants enjoy the Court’s “special solicitude,” Ruotolo v. LR.S., 28 F.3d
6, 8 (2d Cir. 1994) (per curiam), their pleadings must comply with Rule 8 of the Federal Rules of
Civil Procedure, which requires a complaint to make a short and plain statement showing that the
pleader is entitled to relief. A complaint states a claim for relief if the claim is plausible.
Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007)). To review a complaint for plausibility, the Court accepts all well-pleaded factual
allegations as true and draws all reasonable inferences in the pleader’s favor. /d. (citing
Twombly, 550 U.S. at 555). But the Court need not accept “[t]hreadbare recitals of the elements
of a cause of action,” which are essentially legal conclusions. /d. at 678 (citing Twombly, 550
U.S. at 555). As set forth in lgbal:

[T]he pleading standard Rule 8 announces does not require detailed factual

allegations, but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation. A pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertions devoid of further factual
enhancement.

Id. (internal citations, quotation marks, and alteration omitted). After separating legal
conclusions from well-pleaded factual allegations, the Court must determine whether those facts
make it plausible-—-not merely possible—that the pleader is entitled to relief. Jd.

BACKGROUND

Plaintiff Bernard T. Anderson Bey (“Bey”) drafted this complaint using the general

complaint form provided by this Court. He filed it on behalf of himself and his company, Team
Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 3 of 8

Zenith Platinum Status, Inc., against Roc Nation, LLC!; Sean C. Carter; Corporate Creations
Network, Inc.; and Live Nation Entertainment, Inc. After checking the box on the form to
indicate that he invokes the Court’s federal question jurisdiction, he lists the following (in the
section in which he is asked to indicate which of his federal constitutional or federal statutory
rights have been violated): “The Sherman Antitrust Act.” Dkt. 1 at 2.

Bey’s complaint is not the model of clarity; he appears to raise a myriad of issues, many
of which do not appear to involve the named defendants. Bey alleges that defendants are a
monopoly in the hip hop industry and deliberately work to harm Bey “by suppression of revenue
generation, in cryptocurrency investments, banking, deterring the securement of master
recording copyrights, as well as deterring the securement of individual income of [Bey].” Jd. at
5—6. Further, he alleges that defendants have used the suppression of marketing tools and
promotional campaigns to block Bey from success. fd. at 6. He also contends that defendants
sabotaged “performance events, marketing, promotion and touring revenue by utilizing
defendants’ influence to negatively affect staff and artist participation at said events.” Jd. at 7.
Bey further claims that defendants sabotaged his social media accounts and hacked his phone
and laptop. 7d. He also asserts that defendants have negatively influenced “law enforcement,
court officials, and employees in the initiation of unwarranted investigations” and “attempted
false charges by law enforcement as well as negative influence over family and personal
relationships to discredit Plaintiffs brand.” /d. Defendants allegedly suppressed “company

artist brand growth where [a] Rocnation affiliated artist sought to dissolve contracts with [a]

 

' Although Bey lists defendant as “Rocnation LLC”, defendant’s website lists its name as
“Roc Nation.” See https://www.rocnation.com/ (last visited July 8, 2021); Bloomberg Profile of
Roc Nation, LLC https:/Avww.bloomberg.com/profile/company/8239239Z:US (last visited July
8, 2021). In this order, the Court will refer to defendant as “Roc Nation LLC (Roc Nation).”
Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 4 of 8

Team Zenith Platinum Status, Inc. artist suggesting the contracts [were] slave contracts and
further dissuaded Team Zenith Platinum Status, Inc. artist from company loyalty and
productivity.” Jd. at 7-8. Finally, Bey states that “Team Zenith Platinum Status, Inc. can stand
on its own if fairly allowed to compete in the market but with Rocnation LLC’s superior market
position and resources building our brand and value.” fd. at 9.

Bey filed five motions for injunctive relief, Dkts. 2-5, 7, which appear to be unrelated to
his claims against defendants. In these motions, Bey discusses numerous unrelated claims,
including a housing matter and an issue regarding cryptocurrency.

DISCUSSION
A. Team Zenith Platinum Status, Inc.

Bey may not proceed pro se on behalf of Team Zenith Platinum Status, Inc. A person
who is not an attorney may only represent himself in a pro se action; he may not represent
another entity. See Rowland v. California Men's Colony, 506 U.S. 194, 202-03 (1993) (noting
that courts do not allow corporations, partnerships, associations, and other “artificial entities” to
appear in court without an attorney); Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997)
(“[A]ppearance pro se denotes (in law Latin) appearance for one’s self; so that a person
ordinarily may not appear pro se in the cause of another person or entity.”). Bey may therefore
bring his own claims pro se, but Team Zenith Platinum Status, Inc. must obtain counsel in order
to proceed with this action.

Because Bey is not an attorney, the Court dismisses without prejudice his claims on
behalf of Team Zenith Platinum Status, Inc.

B. Claims Under the Sherman Act, 15 U.S.C. § 2 and the Clayton Act, 15 U.S.C. § 15

Bey cannot sue directly under the Sherman Act, 15 U.S.C. § 1, because “Section 1 of the

Sherman Act does not itself provide a private right of action.” In re Publ’n Paper Antitrust

 
Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 5 of 8

Litig., 690 F.3d 51, 62 (2d Cir. 2012), Instead, the right to sue “is established by section 4 of the
Clayton Act, which authorizes private suits by ‘any person who shall be injured in his business or
‘property by reason of anything forbidden in the antitrust laws.’” Jd. (quoting 15 U.S.C. § 15).
Because Bey is proceeding pro se, the Court will construe the complaint as invoking the private-
right-of-action provisions of the Clayton Act. See Greene v. Conn. Bd. of Accountancy, No. 00-
CV-599, 2001 WL 286855, at *2 (D. Conn. Mar. 20, 2001) (construing a pro se plaintiff’s
antitrust claims to have been brought pursuant to the Clayton Act).

The elements of a Clayton Act claim are: “(1) [a defendant’s] possession of monopoly
power in the relevant market; and (2) [its] willful acquisition or maintenance of that power, as
distinguished from growth or development as a consequence of a superior product, business
acumen, or historic accident.” Volvo N. Am. Corp. v. Men’ Int'l Prof’! Tennis Council, 857 F.2d
55, 73 (2d Cir, 1988); see also in re Aluminum Warehousing Antitrust Litig., No. 13-MD-2481
(KBF), 2015 WL 1378946, at *23 (S.D.N.Y. Mar. 26, 2015) (violator of 15 U.S.C. § 2 can be
held civilly liable under 15 U.S.C. § 15).

Bey’s assertions against the defendants do not give rise to an inference that they
participated in any monopolistic activity, and thus he has failed to state a claim under the Clayton
Act.

C, Requests for Injunctive Relief

Bey filed five motions requesting preliminary injunctive relief. To obtain such relief, Bey
must show: (1) that he is likely to suffer irreparable harm and (2) either (a) a likelihood of
success on the merits of his case or (b) sufficiently serious questions going to the merits to make
them a fair ground for litigation and a balance of hardships tipping decidedly in his favor. See
UBS Fin. Servs., Inc. v. WV. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and

internal quotation marks omitted); Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary
Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 6 of 8

injunctive relief “is an extraordinary and drastic remedy, one that should not be granted unless
the movant, by a clear showing, carries the burden of persuasion.” Moore v. Consol. Edison Co,
of N.Y, Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and citation omitted).

As set forth above, Bey has failed to state a claim under the Clayton Act 15 U.S.C. § 15.
The Court therefore finds that Bey has failed to show (1) a likelihood of success on the merits, or
(2) sufficiently serious questions going to the merits to make them a fair ground for litigation and
a balance of hardships tipping decidedly in his favor. Accordingly, Bey’s requests for injunctive
relief (ECF Nos. 2-5, 7) are denied without prejudice to renewal at a later date.

LEAVE TO REPLEAD

Bey proceeds in this matter without the benefit of an attorney. District courts generally
should grant a self-represented plaintiff an opportunity to amend a complaint to cure its defects,
unless amendment would be futile. See Hill v Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011);
Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has cautioned
that district courts “should not dismiss [a pro se complaint] without granting leave to amend at
least once when a liberal reading of the complaint gives any indication that a valid claim might
be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v. USAA Fed.
Sav. Bank, 171 F.3d 794, 795 Qd Cir. 1999)). Because it is unclear whether Bey can state any
valid federal claim against named defendants, in an abundance of caution the Court grants Bey
30 days’ leave to file an amended complaint to allege a claim under the Clayton Act against

defendants.

 
Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 7 of 8

In the “Statement of Claim” section of the amended complaint form, Bey must provide a
short and plain statement of the relevant facts supporting each claim against each defendant.” If
Bey has an address for any named defendant, Bey must provide it. Bey should include all of the
information in the amended complaint that Bey wants the Court to consider in deciding whether
the amended complaint states a claim for relief. ‘That information should include:

a) the names and titles of all relevant people;

b) a description of all relevant events, including what each defendant did or failed to do,
the approximate date and time of each event, and the general location where each
event occutred;

c) a description of the injuries Bey suffered; and
d) the relief Bey seeks, such as money damages, injunctive relief, or declaratory relief.

Essentially, Bey’s amended complaint should tell the Court: who violated his federally
protected rights and how; when and where such violations occurred; and why Bey is entitled to
relief.

Because Bey amended complaint will completely replace, not supplement, the original
and amended complaints, any facts or claims that Bey wants to include from the original and
amended complaints must be repeated in the amended complaint.

CONCLUSION

The Court dismisses Bey’s claims against all defendants, but grants Bey leave to file an
amended complaint to replead a valid claim under the Clayton Act that complies with the
standards set forth above. Bey must submit the amended complaint to this Court’s Pro Se Intake

Unit within 30 days of the date of this order, caption the document as an “Amended Complaint,”

 

* Named defendants can be found in the caption. The caption is located on the front page
of the complaint. Each individual defendant must be named in the caption. Any defendants
named in the caption must also be discussed in Bey’s statement of claim.
Case 1:21-cv-03314-PAE Document16 Filed 07/21/21 Page 8 of 8

and label the document with docket number 21-CV-3314 (PAE), An Amended Complaint form
is attached to this order. No summons will issue at this time. If Bey fails to submit an amended
complaint within the time allowed and does not show good cause to excuse such failure, the
Court will direct the Clerk of Court to enter judgment consistent with this order and to terminate
this matter.

Beys requests for injunctive relief, Dkts. 2-5, 7, are denied without prejudice to renewal
at a later date.

The Clerk of Court is directed to mail a copy of this order to Bey and note service on the
docket.

The Clerk of Court is further instructed to hold this matter open on the docket until
judgment is entered.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: July 21, 2021

New York, New York b mt A L hie
‘ f

PAUL A, ENGELMAYER
United States District Judge
